HUNTER, Robert C., Judge,
concurring in result.
I concur with the majority that Defendant is not entitled to a new trial based on a violation of his Miranda rights. However, I disagree with the majority’s conclusion that Defendant was in custody at the time Officer Adkins asked Defendant why he was running. Because I conclude Defendant was not in custody, he was not subject to custodial interrogation, and was not entitled to a Miranda warning at the time he stated that he tried “to break[] into the business.” Accordingly, I would affirm the trial court’s denial of Defendant’s Motion to Suppress.
Upon review of a trial court’s ruling on a motion to suppress, the standard of review is whether the trial court’s findings of fact are “supported by competent evidence” and, if so, whether the conclusions of law are “legally correct, reflecting a correct application of applicable legal principles to the facts found.” State v. Buchanan, 353 N.C. 332, 336, 543 S.E.2d 823, 826 (2001) (citation and internal quotation marks omitted). If a defendant does not challenge a trial court’s findings of fact on appeal but “assigns error solely to the trial court’s denial of his motion,” as in the present case, this Court’s review is limited to “whether the trial court’s findings of fact support its conclusions of law and whether those conclusions of law are legally correct.” State v. Stanley, 175 N.C. App. 171, 175, 622 S.E.2d 680, 682 (2005).
Based on the evidence in the record, I would affirm the trial court’s denial of Defendant’s Motion to Suppress because: (1) the trial court’s conclusion of law that Defendant was not arrested but only detained for investigation at the time he made the inculpatory statement1 is supported by the findings of fact and reflects a correct application of our case law; and (2) Defendant was not in custody for purposes of Miranda at the time he made the inculpatory statement.
Based on Officer Adkins’ testimony at the hearing on Defendant’s Motion to Suppress, the trial court made the following findings of fact:
6. Officer Adkins pursued [Defendant] approximately one-eighth of a mile to a dumpster located at the adjacent business. [Defendant] was observed trying to hide behind the dumpster.
*627. Officer Adkins subdued [Defendant] on the ground and handcuffed him. While handcuffing [Defendant], Officer Adkins asked [Defendant] why he ran. [Defendant] responded, “I didn’t want to get caught because I was breaking into the business.”
During the hearing, Officer Adkins testified that at the time he caught Defendant, he had his Taser out but put it away once Defendant put his hands up in the air.
Consequently, the trial court made the following conclusion of law:
3. At the time [Defendant] made the statement “I didn’t want to get caught because I was breaking into the business,” [Defendant] had not been arrested and was being detained for investigation. Therefore, the Miranda warnings were not required at that point.
The first issue that must be addressed is whether Defendant was arrested during the investigatory stop. Our case law recognizes the “expansion]” of “the permissible scope of a Terry stop” whereby police officers are authorized to use reasonable means of detaining suspects during an investigative stop without escalating the stop into an arrest. State v. Campbell, 188 N.C. App. 701, 708-09, 656 S.E.2d 721, 727 (2008) (citation and quotation marks omitted); see also State v. Carrouthers, 200 N.C. App. 415, 419, 683 S.E.2d 781, 784 (2009) (Carrouthers I) (noting that police officers are authorized to “engage in conduct and use forms of force” associated with an arrest during an investigatory stop to maintain the status quo or to ensure personal safety without that conduct constituting a de facto arrest (citation and quotation marks omitted)). In Campbell, this Court concluded that the police officers were authorized to handcuff the defendant during an investigatory stop in order to maintain the status quo based on the defendant’s known risk of flight. 188 N.C. App. at 708-09, 656 S.E.2d at 727; see also State v. Carrouthers, _ N.C. App. _, _, 714 S.E.2d 460, 466 (2011) (Carrouthers II) (noting that the officer’s handcuffing of the defendant was a “safety-related detainment,” due to the presence of additional passengers in the defend-dant’s car, and did not escalate the Terry stop into an arrest).
I agree with the majority’s conclusion that the investigatory stop of Defendant was valid under the Fourth Amendment based on the totality of the circumstances. Officer Adkins’ decision to handcuff Defendant after catching him was a reasonable means to maintain the *63status quo and prevent Defendant from trying to flee before Officer Adkins had a chance to investigate further. Additionally, it would have been reasonable to believe another suspect was present because the anonymous caller that reported suspicious activity at the Auto Mart stated that there were two men at that location. Therefore, even though Officer Adkins handcuffed Defendant during the investigatory stop, the handcuffing of Defendant did not escalate the stop into an arrest.
The second issue to be determined is whether Defendant was in custody at the time he made the inculpatory statement since custody encompasses not only a formal arrest but also situations where there is a restraint on a defendant’s freedom of movement “of the degree associated with a formal arrest.” State v. Gaines, 345 N.C. 647, 662, 483 S.E.2d 396, 405 (1997). The majority correctly notes that determination of whether a defendant was in custody for Miranda purposes requires a determination of whether, based on the totality of the circumstances, “there was a ‘formal arrest or restraint on freedom of movement of the degree associated with a formal arrest.’ ” Buchanan, 353 N.C. at 339, 543 S.E.2d at 828 (citation omitted). The majority concludes that because a reasonable person in Defendant’s position would have felt his freedom of movement restrained to a degree associated with an arrest, he was in custody and, thus, entitled to a Miranda warning.
Generally, Terry stops are not “subject to the dictates of Miranda.” Berkemer v. McCarty, 468 U.S. 420, 440, 82 L. Ed. 2d 317, 334 (1984); see also Maryland v. Shatzer, _ U.S. _, _, 175 L. Ed. 2d 1045, 1058 (2010) (noting that “the temporary and relatively nonthreatening detention involved in a traffic stop or Terry ' stop ... does not constitute Miranda custody” (internal citation omitted)). During a valid investigatory stop, a police officer may “ask the detainee a moderate number of questions to determine his identity and to try to obtain information confirming or dispelling the officer’s suspicions.” Berkemer, 468 U.S. at 439, 82 L. Ed. 2d at 334.
The case of United States v. Leshuk, 65 F.3d 1105, (4th Cir. 1995) provides guidance. A hunter found a marijuana cultivation site in a rural area. Id. at 1106. After he reported it to the sheriff’s office, the hunter assisted two deputy sheriffs in locating the defendant. Id. at 1107. The hunter found the defendant, ordered him to put his hands *64up, and briefly held the defendant by his arm. Id. at 1107, 1110.2 The deputies asked the defendant a few questions regarding his purpose for being at that location and his identity. Id. at 1107.
Even though the defendant argued that he was in custody for Miranda purposes because a reasonable person in his position would have believed that he was in custody and not free to leave, the court held that this “objective belief . . . does not necessarily transform a lawful Terry stop into a custodial interrogation^” Id. at 1109. The court distinguished Terry stops from custodial interrogation as follows: “[i]nstead of being distinguished by the absence of any restriction of liberty, Terry stops differ from custodial interrogation in that they must last no longer than necessary to verify or dispel the officer’s suspicion.” Leshuk, 65 F.3d at 1109. Furthermore, the court noted that it has “concluded [in other cases] that drawing weapons, handcuffing a suspect, placing a suspect in a patrol car for questioning, or using or threatening to use force does not necessarily elevate a lawful stop into a custodial arrest for Miranda purposes,” and these same principles should apply to determine whether a defendant was in custody. Id. at 1109-10. Therefore, the court affirmed the trial court’s holding that the defendant was not entitled to a Miranda warning because: (1) the “actions of the deputies and the turkey hunter amounted to a limited Terry stop necessary to protect their safety, maintain status quo, and confirm or dispel their suspicions”; (2) their actions were “reasonable precautions”; and (3) the questions were reasonably related to the investigatory stop. Id. at 1110; see also United States v. Nunez-Betancourt, 766 F. Supp. 2d 651, 660 (2011) (citing Leshuk and concluding that a brief yet total restriction of the defendant’s liberty was. a valid and reasonable means of protecting the officers’ safety during a Terry stop).
As in Leshuk, even though a reasonable person in .Defendant’s position may not have felt free to leave once Officer Adkins placed Defendant in handcuffs, Defendant was not in custody because Officer Adkins’ actions were reasonable means of protecting his personal safety and maintaining the status quo. Furthermore, Defendant’s detention lasted only long enough for the officer to confirm his suspicion that Defendant was engaged in criminal activity.
*65The circumstances surrounding the stop in the present case are distinguishable from cases where oúr courts have found a defendant was in custody after a valid investigatory stop. In State v. Washington, the defendant was in custody during an investigatory stop when he was placed in the back seat of the patrol car and questioned by officers. 102 N.C. App 535, 536-38, 402 S.E.2d 851, 852-53 (Greene, J. dissenting), rev’d per curiam for reasons stated in dissent, 330 N.C. 188, 410 S.E.2d 55 (1991). Similarly, in State v. Crudup, 157 N.C. App. 657, 659-60, 580 S.E.2d 21, 24 (2003), we held that the defendant was in custody after an investigatory stop because he was handcuffed and surrounded by four police officers at the time of questioning. In State v. Johnston, 154 N.C. App 500, 503, 572 S.E.2d 438, 441 (2002), we concluded that the defendant was in custody where, after police officers stopped the defendant’s car, the defend-ant was told he was in “ ‘secure custody’ ” and “ordered out of his vehicle at gun point, handcuffed, placed in the back of a patrol car, and questioned by detectives.” Additionally, in In re L.I., _ N.C. App. _, _, 695 S.E.2d 793, 798 (2010), we concluded that because the defendant was handcuffed and placed in the back of a police officer’s patrol car, he was in custody for Miranda purposes.
However, in all of these cases, the police officers were not detaining the defendants in order to maintain the status quo because all defendants were cooperating with police at the time they were detained. In Washington, Johnston, and In re L.I., the police officers asked the defendants to exit their vehicles and immediately placed them in the back of their police patrol cars even though the defendants did not attempt to flee or give any sign that they would not cooperate. Washington, 102 N.C. App. at 536, 402 S.E.2d at 852; Johnston, 154 N.C. App. at 440, 572 S.E.2d at 501; In re L.I., _ N.C. App. at _, 695 S.E.2d at 796. Similarly, in Crudup, the police responded to the report of a break-in and saw the defendant leaving the location of the alleged crime. 157 N.C. App. at 658, 580 S.E.2d at 23. The officers immediately placed the defendant in handcuffs even though he made no attempt to flee; this Court held the defendant was in custody. Id.
Furthermore, it was not necessary for the police officers’ personal safety to detain the defendants during the investigatory stops in Washington and Crudup. In Washington, the police officers were not aware of a specific threat to their safety at the time they placed the defendant in the back of the patrol car. 102 N.C. App at 536, 402 S.E.2d at 852. Similarly, in Crudup, the police officers were responding to a *66call of a possible break-in but had no information to suggest the presence of multiple suspects. 157 N.C. App at 658, 580 S.E.2d at 23.
Conversely, when Officer Adkins handcuffed Defendant, it was a reasonable means of protecting the officer’s personal safety and maintaining the status quo by preventing Defendant from fleeing again. Defendant was detained pursuant to an investigatory stop and was not in custody. Therefore, I would hold that Defendant was not entitled to a Miranda warning at the time he made the inculpatory statement. To hold otherwise would require Miranda warnings anytime an officer needed to restrain a suspect during an investigatory stop in order to maintain the status quo or protect his or her safety. Accordingly, I would affirm the trial court’s denial of Defendant’s Motion to Suppress.

. Although Defendant made multiple inculpatory statements, my use of “the inculpatory statement” refers to the statement made by Defendant before he was given a Miranda warning: “I didn’t want to get caught because I was breaking into the business.”


. The court noted that it included the actions of the hunter in its analysis since a reasonable person would have believed that the hunter was a law enforcement officer. Leshuk, 65 F.3d at 1113 n.3.